IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 00-60736
                        Conference Calendar



JOHNEIL WATKINS, JR.,

                                    Plaintiff-Appellant,

versus

DUANE BRADFORD, Sheriff of Lawrence County, Mississippi;
LAWRENCE COUNTY BOARD OF SUPERVISORS; WATTS DAVIS, DR.;
LAWRENCE COUNTY HOSPITAL; JEFF DAMPIER, Deputy Sheriff,
Lawrence County; CLAUDE WALLACE, Deputy Sheriff and Jailer,
Lawrence County; MILTON BROWN, Jailer; LEA MAY, Jailer; JOHN
DOE #1, Morning Shift Jailer; JOHN DOE #2, Night Shift
Jailer; FLORETTA BROWN, Jailer; BILLY MURRAY, Deputy
Sheriff, Lawrence County; UNKNOWN CARR, Jailer; TONY NORWOOD,
Deputy Sheriff, Lawrence County; UNKNOWN WARD, DR.,

                                    Defendants-Appellees.


                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:97-CV-288-PG
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Johneil Watkins, Jr., Mississippi state prisoner #47464, has

filed an appeal from the district court’s dismissal of his civil

rights action filed pursuant to 42 U.S.C. § 1983.   The dismissal

was the result of a jury verdict against Watkins.   Watkins has

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-60736
                                - 2 -

failed to brief the relevant issue, as he has provided neither

argument nor authorities to show that the district court erred in

dismissing his complaint.    See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).    Accordingly, the appeal is dismissed as

frivolous.   5TH CIR. R. 42.2.

     The three-strikes provision of 28 U.S.C. § 1915(g) prohibits

a prisoner from proceeding in forma pauperis (“IFP”) “if he has

had three actions or appeals dismissed for frivolousness,

maliciousness, or failure to state a claim.”    Carson v. Johnson,

112 F.3d 818, 819 (5th Cir. 1997)(citing Adepegba v. Hammons,

103 F.3d 383, 385 (5th Cir. 1996)).    Watkins is warned that this

court’s dismissal of his appeal as frivolous counts as a “strike”

for purposes of 28 U.S.C. § 1915(g).    Adepegba, 103 F.3d at 387.

Watkins is further warned that if he accumulates three “strikes”

under 28 U.S.C. § 1915(g), he will not be able to proceed IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     Watkins has also moved for reconsideration of the Deputy

Clerk’s denial of his motion for production of transcripts at

government expense.   Watkins’ motion for reconsideration is

denied as untimely.

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED;

MOTION FOR RECONSIDERATION DENIED.    5TH CIR. R. 42.2.